 1   Sheri Thome, Esq.
     Nevada Bar No. 008657
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 4   sheri.thome@wilsonelser.com
     Attorney for Defendant
 5   Coral Academy of Science Las Vegas

 6
                                  UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
     KELVIN L. REED,                                  Case No.: 2:19-cv-01434-KJD-DJA
 9
                           Plaintiff,
10                                                    STIPULATION AND ORDER TO
     v.                                               CONTINUE THE EARLY NEUTRAL
11                                                    EVALUATION SESSION CURRENTLY
     CORAL ACADEMY OF SCIENCE LAS                     SCHEDULED FOR OCTOBER 30, 2019
12   VEGAS,
                                                      (FIRST REQUEST)
13                         Defendant.

14
             Defendant Coral Academy of Science Las Vegas, (hereinafter “Defendant”), by and through
15
     its attorney of record, Sheri M. Thome, Esq. of WILSON, ELSER, MOSKOWITZ, EDELMAN &
16
     DICKER LLP, and Plaintiff Kelvin L. Reed, hereby stipulate and request that the Early Neutral
17
     Evaluation (“ENE”) currently scheduled for October 30, 2019, be vacated and rescheduled to any of
18
     the following proposed dates:
19
             1.    November 5, 2019;
20
             2.    November 6, 2019;
21
             3.    November 13, 2019; or
22
             4.    November 14, 2019.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

     1522538v.1
                                                Page 1 of 2
 1           Pursuant to LR IA 6-1, this is the first stipulation to request to vacate and reschedule the

 2   ENE.     Good causes exists for this stipulation because Defendant’s counsel has a previously

 3   scheduled firm business trip on the date of the ENE. This stipulation is entered into in good faith

 4   and not for purposes of delay.

 5   DATED this 8th day of October, 2019.                 DATED this 8th day of October, 2019.
 6   WILSON, ELSER, MOSKOWITZ, EDELMAN
     & DICKER LLP
 7

 8   _/s/ Sheri M. Thome________________                  __/s/ Kelvin L. Reed__________________
     Sheri M. Thome, Esq.                                 Kelvin L. Reed
 9   Nevada Bar No. 008657                                5373 Sleeping Cat Street
     300 South Fourth Street, 11th Floor                  Las Vegas, Nevada 89122
10   Las Vegas, Nevada 89101                              Phone: (702) 405-8043
     Attorney for Defendant                               Plaintiff Pro Se
11   Coral Academy of Science Las Vegas
12
                            ORDER
13
                   The ENE in this matter is re-
14
              scheduled for November 14, 2019       IT IS SO ORDERED.
15
                  at 10:00 AM. The confidential
16
                                                    ______________________________________
17                statement is due November 7,      UNITED STATES MAGISTRATE JUDGE

18                2019. All else as stated in the               10-10-2019
                                                    DATED: ______________________________
19            Order (ECF NO. 8) scheduling the
20
                    ENE remains unchanged.
21

22

23

24

25

26

27
28
     1522538v.1
                                                    Page 2 of 2
